ICJ_015_Ambatielos_GRC_GBR_1952-07-01_JUD_01_PO_02_FR.txt. 55

OPINION INDIVIDUELLE DE M. SPIROPOULOS

Bien qu’appartenant à la majorité, je ne saurais, à mon plus vif
regret, être d'accord avec celle-ci sur tous les points discutés et
tranchés par l'arrêt. Je me bornerai, dans ce qui suit, à exposer sur
quels points je m’écarte de la rédaction donnée à la conclusion
n° 2, conclusion par laquelle la Cour établit sa compétence de juger
au fond.

La rédaction de la conclusion n° 2 de l’arrêt semble imposer à la
Partie demanderesse le devoir d'établir que la réclamation Amba-
tielos « est fondée sur une disposition du traité de 1886 ».

Je me sépare de l'avis de la majorité pour les raisons suivantes.

La déclaration annexée au traité de 1926 prévoit que les diver-
gences entre les Parties intéressées, quant à la validité de réclama-
tions fondées sur les dispositions du traité de 1886, doivent être
soumises à l'arbitrage prévu par le protocole de 1886.

Or, ce protocole établit pour les Parties intéressées, en cas de
divergences entre elles, l'obligation de désigner leurs arbitres en vue
de constituer la commission arbitrale du protocole de 1886. Il s’agit
ici d’un cas d'arbitrage obligatoire.

Si le Royaume-Uni avait désigné son arbitre, ainsi que l’a
demandé le Gouvernement hellénique, ce serait la commission
d'arbitrage qui devrait juger sur la validité de la réclamation
Ambatielos. Et cette commission n’aurait pu considérer la récla-
mation Ambatielos comme valide que sous condition que celle-ci
fût, en effet, fondée sur le traité de 1886.

Or, en matière d'arbitrage, il est aujourd’hui acquis que si l’une
des. parties estime que, pour une raison quelconque, le tribunal
arbitral n’aurait pas de compétence pour se prononcer sur un
différend, cette dernière question ne saurait jamais être tranchée,
souverainement, par la partie soulevant l'exception d’incompétence,
mais bien par le tribunal arbitral lui-même. Le juge de l’action est
aussi juge de l'exception. C’est un point sur lequel, aujourd’hui,
personne ne saurait plus exprimer de doutes.

Appliquant maintenant le principe susmentionné au présent cas,
il s'ensuit que, si le Gouvernement du Royaume-Uni avait accepté
le recours à l’arbitrage proposé par le Gouvernement hellénique,
c'eût été à la commission arbitrale du protocole de 1886 de décider
si la réclamation Ambatielos est, oui ou non, fondée sur des disposi-
tions du traité de 1886.

34
56 OPINION INDIVIDUELLE DE M. SPIROPOULOS

Du point de vue de cette constatation, la Cour ne saurait deman-
der au Gouvernement hellénique d'établir que la réclamation
Ambatielos «est fondée sur une disposition du traité de 1886 »,
étant donné que l'obligation du Royaume-Uni d'accepter l'arbitrage
est indépendante de la question de savoir si cette réclamation est,
en effet, fondée sur le traité de 1886. Cette obligation existe même
si la réclamation n'était pas, en effet, fondée sur le traité en ques-
tion. Autre chose est — nous l’avons déjà dit — que la commission
arbitrale n'aurait pu reconnaître la réclamation Ambatielos comme
valable que dans la mesure où celle-ci aurait pu être, en fait, fondée
sur le traité de 1886. Et c’est pour avoir une décision sur l’obliga-
tion du Royaume-Uni d'accepter l'arbitrage que le Gouvernement
hellénique a saisi la Cour (voir requête hellénique ainsi que conclu-
sions subséquentes).

D'autre part, du moment que la Cour n’est, ce moment-ci, appelée
qu'à décider sur l'exception d’incompétence soulevée par le
Royaume-Uni, elle ne saurait, pour des motifs de procédure, se
prononcer d'ores et déjà sur le bien-fondé de la demande hellénique
tendant à ce que la Cour dise que le Royaume-Uni est obligé d’accep-
ter l'arbitrage, décision qui relèverait forcément du fond. En
effet, au point de vue de la procédure, la Cour ne saurait se pro-
noncer sur le fond de la demande hellénique susmentionnée qu'après
s'être préalablement déclarée compétente à cet effet.

Cependant, étant donné que, d’après notre avis, il n'appartient
pas à la Cour d'examiner si la réclamation Ambatielos « est fondée
sur les dispositions du traité de 1886 », on peut se demander si, en
statuant sur le fond de la demande hellénique susmentionnée (c’est-
à-dire sur la question de savoir si le Royaume-Uni est obligé d’accep-
ter l'arbitrage), la Cour doit se borner, après avoir entendu les
Parties, à renvoyer les Parties à l’arbitrage du protocole de 1886
sans pouvoir procéder à un autre examen quelconque.

Pour répondre à cette question, on doit prendre en considération
que, lorsqu'un Etat s’est lié par une clause d'arbitrage obligatoire
— et le protocole de 1886 en est un exemple —, il n'existe pour
cet Etat, en principe, aucun moyen de décliner une offre de recourir
à l'arbitrage. Ce n'est que dans le cas tout à fait exceptionnel où
l'invitation de recourir à l’arbitrage constituerait un abus manifeste
de l’État requérant que le recours à l'arbitrage ne serait pas obliga-
toire. Pareil abus existerait, par exemple, si, sans l'existence d’un
différend réel, l’une des parties demandait la constitution du
tribunal arbitral. En effet, en pareil cas, on est obligé de reconnaître ©
à la partie adverse le droit de refuser la désignation de son arbitre.
Pareille hypothèse, si alléguée, pourrait naturellement faire l'objet
d'un examen de Ja part de la Cour lorsque celle-ci se prononcera
sur le bien-fondé de la demande du Gouvernement hellénique en
question.

35
57 OPINION INDIVIDUELLE DE M. SPIROPOULOS

Pour conclure, nous sommes d’avis que la Cour aurait pu se
borner à se déclarer compétente sur la question de savoir si le
Royaume-Uni est tenu de soumettre à l'arbitrage, conformé-
ment à la déclaration de 1926, le différend relatif à la validité de la
réclamation Ambatielos, sans y ajouter les mots « en tant que cette
réclamation est fondée sur le traité de 1886 », étant donné que cette
phrase semble imposer au demandeur le devoir d'établir que la
réclamation en question est, en effet, fondée sur une disposition du

traité de 1886.

(Signé) SPIROPOULOS.

36
